Per Curiam.

Question1 answered in the negative on the authority of Slater v. Mexican Central National Railroad Company, 194 U. S. 120. Mr. Ezra Ripley Thayer and Mr. Moor-field Storey for the railway company.

 The question answered was:
‘‘In an action brought in the United States Circuit Court in and for the Western District of Texas by a citizen of that district against the Mexican Central Railway Company, a corporation duly created under the laws of the State of Massachusetts and doing business in and operating a steam railroad under continuous line in the State of Texas and the Republic of Mexico, to recover for injuries to the plaintiff, received while he was enJ gaged in defendant’s service, and whereby, through defective appliances furnished by said railroad company and the negligent operation of the said railroad in the Republic of Mexico, the said plaintiff, at Ebano, Mexico, was injured1 and lost a leg, can the said court proceed to judgment and award such damages as upon proof may be assessed by a jury, notwithstanding the provisions of the laws of the Republic of Mexico, proved on this trial and recited in the statement of this case, and which, it is agreed, were the laws of Mexico applicable herein in force and effect at the time of the injuries complained of?”